F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 24 1999
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 EDDIE GREGORY,
          Petitioner - Appellant,                       No. 98-1372
 v.                                                (D.C. No. 98-D-1486)
 JOE PALINO and ATTORNEY                                 (D. Colo.)
 GENERAL OF THE STATE OF
 COLORADO,
          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Petitioner-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      Petitioner Eddie Gregory appeals the district court’s dismissal of his 28

U.S.C. § 2254 petition for a writ of habeas corpus as time-barred by the one-year



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
limitation period in 28 U.S.C. § 2244(d). In 1982, Petitioner was convicted of

first degree murder, second degree assault, and conspiracy to commit second

degree assault after a jury trial in a Colorado state court. Petitioner received

concurrent sentences of life imprisonment for the first degree murder conviction,

eight years’ imprisonment for the second degree assault conviction, and four

years’ imprisonment for the conspiracy conviction. See People v. Gregory, 691

P.2d 357, 359 (Colo. Ct. App. 1984). The Colorado Court of Appeals affirmed

Petitioner’s conviction on direct appeal in 1984. See id. Petitioner subsequently

filed a motion for post-conviction relief, which the Colorado District Court of the

City and County of Denver denied on August 23, 1993. The Colorado Court of

Appeals affirmed the denial on June 27, 1996. See R., Doc. 11 at Exh. 2 (People

v. Gregory, No. 93CA1637 (Colo. Ct. App. June 27, 1996) (unpublished)). On

March 3, 1997, the Colorado Supreme Court denied certiorari on the denial of

Petitioner’s application for post-conviction relief. See id., Doc. 9 at 2 & Exh. 2.

The Colorado Court of Appeals issued a mandate with respect to the denial of the

post-conviction application on March 7, 1997. See id. at Exh. 2.

      Proceeding pro se, Petitioner submitted a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 on July 2, 1998. The district court filed the

petition on July 9, 1998. Petitioner alleged that he was denied effective

assistance of counsel, which in turn deprived him of a fair trial, and that he was


                                          -2-
denied due process of law because the state trial court refused to grant him a new

trial based on newly discovered evidence. On August 21, 1998, the district court

entered an order directing Petitioner to show cause why the petition should not be

barred as untimely pursuant to 28 U.S.C. 2244(d) and why his petition should not

be denied for failure to exhaust state remedies. Petitioner filed a response to the

show cause order on September 14, 1998, in which he asserted that he had

exhausted all available state remedies. Petitioner also alleged the following

reasons for failing to timely file his section 2254 petition: he was proceeding pro

se; his post-conviction counsel failed to inform him of the applicable limitations

period; the facility in which he is incarcerated has a rule prohibiting prisoners

from assisting each other in legal matters; the Legal Access Program provided in

the facility failed to provide him with needed assistance; and the law library in

the facility was inadequate and did not contain the relevant federal materials.

      The district court denied Petitioner’s habeas corpus petition on

September 18, 1998. Although the court concluded that Petitioner had exhausted

his state remedies, it determined that the petition was barred by the one-year

limitation period set forth in 28 U.S.C. § 2244(d) and stated that it was not

persuaded by the excuses Petitioner offered for failing to timely file the petition.

On October 13, 1998, the district court denied Petitioner’s application for a

certificate of appealability and his application for leave to proceed in forma


                                          -3-
pauperis on appeal.

      On appeal, Petitioner renews his application for a certificate of

appealability and his request for leave to proceed on appeal in forma pauperis.

He raises essentially the same arguments he raised in his response to the show

cause order and his habeas corpus petition. Although he concedes that he did not

timely file his petition, Petitioner claims that his counsel’s failure to inform him

of the time limitation contained in 28 U.S.C. § 2244(d) and the inadequate law

library at the state prison facility justify his untimely petition. See Appellant’s

Application for Certificate of Appealability at 2. Petitioner also contends that a

grace period should apply to someone bringing a section 2254 petition for the first

time and that the absence of such a grace period constitutes a denial of due

process of law. See id. at 3.

      We review de novo the legal bases for the district court’s dismissal of

Petitioner’s habeas corpus petition. See Jackson v. Shanks, 143 F.3d 1313, 1317

(10th Cir.), cert. denied, __ U.S. __, 119 S. Ct. 378 (1998). The one-year

limitation period set forth in 28 U.S.C. § 2244(d) was enacted pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996. Because Petitioner’s

conviction and sentence became final before April 24, 1996, the effective date of

the AEDPA, Petitioner had until April 23, 1997, to file his petition. See United

States v. Simmonds, 111 F.3d 737, 746 (10th Cir. 1997). Pursuant to the statutory


                                          -4-
tolling provision in 28 U.S.C. § 2244(d)(2), however, the limitation period was

tolled while Petitioner pursued properly filed state post-conviction relief. See

Hoggro v. Boone, 150 F.3d 1223, 1226 (10th Cir. 1998). We cannot tell from the

record the exact time during which Petitioner’s post-conviction relief application

was pending. However, we can surmise that Petitioner filed his application

sometime before August 23, 1993, the date on which the Colorado state district

court denied his motion, and that the Colorado Court of Appeals issued the final

mandate on Petitioner’s application on March 7, 1997. Generously construing

these dates in favor of Petitioner, we agree with the district court that Petitioner

should have filed his habeas corpus petition by March 7, 1998. See Williams v.

Boone, No. 98-6357, 1999 WL 34856, at *4 (10th Cir. Jan. 28, 1999) (“[F]or

prisoners whose convictions became final prior to April 24, 1996, the tolling

provisions apply only from April 24, 1996 until the time at which any post-

conviction proceeding is completed.”). Petitioner did not submit his petition until

almost four months after that date, on July 2, 1998. We therefore agree with the

district court that his habeas corpus petition is untimely and barred by the

provisions of 28 U.S.C. § 2244(d)(1) and (2).

      We also reject Petitioner’s contentions for excusing his untimely filing.

Although he asserts that “the prison law library had removed all federal statutes

from the facility law library,” Appellant’s Br. at 11, “[i]n the final analysis, . . .


                                           -5-
[Petitioner] has provided no specificity regarding the alleged lack of access and

the steps he took to diligently pursue his federal claims.” Miller v. Marr, 141

F.3d 976, 978 (10th Cir.), cert. denied, __ U.S. __, 119 S. Ct. 210 (1998). Such

conclusory allegations are insufficient to justify equitable tolling. See id. (“It is

not enough to say that the [state] facility lacked all relevant statutes and case law

or that the procedure to request specific materials was inadequate.”); cf.

Cartwright v. Maynard, 802 F.2d 1203, 1211 (10th Cir. 1986) (affirming denial of

federal habeas petition that was “based on general allegations . . . without

substantive, supporting facts”), modified on other grounds, 822 F.2d 1477, 1478

n.2 (10th Cir. 1987), aff’d, 486 U.S. 356 (1988). Petitioner’s pro se status also

does not justify his failure to timely file his 28 U.S.C. § 2254 petition. See

Williams, 1999 WL 34856, at *3; cf. Rodriguez v. Maynard, 948 F.2d 684, 687

(10th Cir. 1991) (holding that “in abuse of the writ cases, cause and prejudice

standard applies to pro se petitioners just as it applies to petitioners represented

by counsel”). Further, because there is no legal right to counsel in collateral

proceedings, see Pennsylvania v. Finley, 481 U.S. 551, 555 (1987), Petitioner’s

alleged lack of legal advice concerning the limitations period cannot constitute

sufficient cause for his failure to timely file his petition. See Williams, 1999 WL

34856, at *3; Whiddon v. Dugger, 894 F.2d 1266, 1267 (11th Cir.), cert. denied,

498 U.S. 834 (1990).


                                          -6-
      Finally, Petitioner’s argument that the limitations period set forth in 28

U.S.C. § 2244(d) should be subject to a grace period and that the lack of a grace

period deprives him of due process is without merit. Not only has this court

recognized that the one-year limitation period does not begin to run until

April 24, 1996, for those convictions that became final before April 24, 1997, see

Simmonds, 111 F.3d at 746, but also the limitations period is subject to statutory

tolling under 28 U.S.C. § 2244(d)(2) and to equitable tolling. See Miller, 141

F.3d at 978. We have applied the statutory tolling provision of section

2244(d)(2), and we have determined that the facts of this case do not warrant

equitable tolling. Under these circumstances, no deprivation of due process has

occurred.

      In short, Petitioner’s excuses are not sufficient to equitably toll the

limitations period set forth in 28 U.S.C. § 2244(d)(1). Petitioner therefore has not

made a substantial showing of the denial of a constitutional right as required by

28 U.S.C. § 2253(c)(2). See Williams, 1999 WL 34856, at *4 (holding that where

petitioner did not present adequate excuses for untimely filing of section 2254

petition, he failed to meet standard for issuance of certificate of appealability).

      Accordingly, we DENY Petitioner’s application for a certificate of

appealability and his motion for leave to proceed in forma pauperis on appeal.

Petitioner’s appeal is DISMISSED.


                                          -7-
      Entered for the Court



      Monroe G. McKay
      Circuit Judge




-8-